Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-32 are currently pending.

Response to Election/Restriction
Applicant's election without traverse of Group I, claims 1-10, directed to a compound of Formula (I); and the election of Species as follows: 
Species (A): wherein the structure of Formula (I) is:

    PNG
    media_image1.png
    93
    666
    media_image1.png
    Greyscale
, such that X is a carbon atom; A1 is L1-Z1; L1 is –OPO-3-(CH2CH2O)n-PO-3; n is 3; Z1 is 5’-OPO-3-GAGTCA-3’; A2 is L2-Z2 (claim 1); L2 is –OPO-3-(CH2CH2O)n-PO-3; n is 3; Z2 is 5’-TGACTCCC-3’; N1 is -NH-; N2 is –NH-; S1 and S2 and poly(ethylene glycol) chain; Y1 and Y2 are –NH2; and n1 and n2 are 1;
Species (B): wherein the functional moiety of Y1 and/or Y2 at each occurrence is the same functional moiety (claim 6);
Species (C): wherein step (b) comprises reacting via cycloaddition (claim 18); 
Species (D): wherein the initial oligonucleotide comprises a PCR primer-binding site sequence (claim 20); and
Species (E): the incoming oligonucleotide comprises a PCR closing primer (claim 22), in the reply filed on May 18, 2021 is acknowledged.  

Claims 11-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 


The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1-4, 6-8 and 10 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed May 7, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/CN2018/079315, filed on March 16, 2018, which claims the benefit of Chinese patent application PCT/CN2017/077108, filed March 17, 2017.

Acknowledgment is made of Applicant's claim for foreign priority based on applications filed in China on March 17, 2017. 

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application PCT/CN2018/079315, filed March 17, 2017, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “[A] compound of Formula I, wherein X is a molecular scaffold having a valence of at least 4; A1 is a first moiety comprising a first linker and a first single-stranded oligonucleotide attached at its 3’ terminus to the first linker; A2 is a second moiety comprising a second March 16, 2018, the filing date of PCT/CN2018/079315. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 1-4, 6-8 and 10 of the instant application.

Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicants are reminded of their duty to disclose all information known to them to be material to the patentability as defined in 37 C.F.R. 1.56.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objection/Rejections
	Claim Interpretation: the Examiner has interpreted the term “molecular scaffold” in claim 1 to refer to any core structure of a molecular framework including, for example, beads, matrices, aromatic compounds, macromolecules, polymersomes, etc.
	The Examiner has interpreted the term “polyatomic scaffold” in claim 1 to refer to any scaffold comprising a plurality of atoms.

Markush Objection
Claim 2 is objected to because of the following informalities: Claim 2 recites the term “wherein X is a carbon atom, a phosphorus atom or a polyatomic scaffold such as C1-12...or C3-18 heteroaryl . Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “valence of at least 4” in line 4 because it is unclear whether the term refers to the valence of both the “atom” and the “molecular scaffold” (e.g., each having a valence of at least 4); or whether the term indicates that the “molecular scaffold” has a valence of at least 4 (e.g., the atom can have any valence). Moreover, the definition of “valence” as provided in the instant Specification at paragraph [0110] is unclear (e.g., “a measure of its combining power with other atoms when it forms chemical compounds or molecules”), such that it is unclear whether the term refers to the number of bonds that can be formed to the “atom” and/or to the “molecular scaffold”; whether the term refers to any atom and/or molecular scaffold comprising an element from Groups IV or greater in the periodic table of elements; or whether the term refers to some combination thereof and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “a polyatomic scaffold such as C1-12 alkyl...or C3-18 heteroaryl group” (underline added) in lines 2-3 because it is unclear as to the structures that are encompassed by the claim language. It is unclear whether the structures recited (e.g., C1-12 alkyl) are 
Claim 3 is indefinite for the recitation of the term “the first and/or second functional groups” in lines 1-2. There is insufficient antecedent basis for the term “the first and/or second functional groups” in the claim because claim 1, line 10 recites the term “a first functional group”, and claim 1, line 12 recites the term “a second functional group”. The Examiner suggests that Applicant amend the claim to recite, for example, “wherein the first functional group and/or the second functional group are amine groups”.
Claims 4, 6-8 and 10 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

th Edition, New York, W. H. Freeman Ed., 2000, 1-9).
Regarding claims 1-4, 6, 8 and 10, Neri et al. teach Figures 1, 4, 5 and 8, wherein Figure 1 is an ESACHEL featuring cysteine-tagged antibody variable domains covalently linked to DNA oligonucleotides capable of partial heterodulplex formation; Figure 4 illustrates DNA sequences forming quadruplexes or tetrameric assembly of DNA conjugates, wherein DNA inherently comprises the structure –OPO3-(CH2CH2O)n–PO3- as evidenced by Lodish et al. (pg. 3, Figure 4-3); Figure 5 illustrates sub-library A and sub-library B carrying both code A and code B, such that code A and code B can be amplified (typically by PCR) (interpreted as a PCR primer binding site); and Figure 8 illustrates converting EASCHEL ligands into covalently-linked chemical moieties (interpreting the heterodulplex and quadruplexes as molecular scaffolds, or wherein X is a carbon atom, or polyatomic scaffolds of Formulas I and II; PCR primer binding site; and L1 and L2 comprising –OPO3-(CH2CH2O)n–PO3-, claims 1, 2, 4, 8 and 10) (paragraphs [0030]-[0031]; [0035]; [0065], lines 5-9; [0094]; and Figures 1, 4, 5 and 8). Figures 1, 4 and 8 are shown below:

    PNG
    media_image2.png
    601
    506
    media_image2.png
    Greyscale
                   
    PNG
    media_image3.png
    456
    190
    media_image3.png
    Greyscale
                 
    PNG
    media_image4.png
    563
    781
    media_image4.png
    Greyscale

                               Figure 1                         Figure 4                          Figure 8
Neri et al. illustrated in Figures 1, 4 and 8, wherein X is a carbon atom, a molecular scaffold, and/or a polyatomic scaffold having a valence of at least 4, wherein X is a molecular scaffold where p and q intersect and/or is a carbon atom; A1 is a first moiety comprising a first linker (interpreted as chemical moiety q) and a single-stranded oligonucleotide (interpreted as b1’/b2’) that is attached at its 3’ end to a first linker; A2 is a second moiety comprising a second single-stranded oligonucleotide attached at its 5’ end to a second linker (interpreted as chemical moiety p), wherein the second oligonucleotide is at least partially complementary to the first oligonucleotide (interpreted as b1/b2); M1 is a third moiety comprising a first functional group (interpreted as b1’/b2’) capable of forming at least one covalent bond with a couple molecules to oligonucleotides such as using oligonucleotides that carry a primary amino group at their extremity for coupling to activated esters, wherein both iminobiotin and Cy5 were coupled to an amino-tagged oligonucleotide by formation of an amide bond (interpreted as first and/or second functional groups comprising amine groups; and the same groups, claims 3 and 6) (paragraphs [0026], lines 14-17; and [0152]). Neri et al. teach that after biopanning, oligonucleotides of sub-library B remain stably annealed to oligonucleotides of sub-library A, and can work as primers for a DNA polymerase reaction on template A (interpreting the oligonucleotides as comprising a primer binding site, claim 8) (paragraph [0031]).
Neri et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Zhang et al. (US Patent Application Publication No. 20040146941, published July 29, 2004) as evidenced by Sigma-Aldrich (Millipore Sigma, 2021, 1-2); and Albert.io (The Albert Team, 2020, 1-11).
Regarding claims 1-4, 6-8 and 10, Zhang et al. teach a chemical tag can include a core plurality of substituents attached directly to the core (interpreting the core as a molecular scaffold and a polyatomic scaffold), wherein the substituents of each chemical tag from a subset of a closed set of possible substituents can be used to track an object (Abstract). Zhang et al. teach a chemical tag to encode the identity of an object on a solid support, such as in combinatorial or split-and-mix synthesis, one or more tags can to encode the reaction history and the identity of the compound linked to the solid support, or with a screen for biological activity of a compound linked to a solid support (paragraph [0005]). Zhang et al. teach that in a plurality of different chemical tags, each tag can include a core and a plurality of substituents to the core, at least one substituent including a repeating unit, and each different chemical tag including the repeating unit (interpreted as a common sequence that serves as a primer for PCR, claim 8) (paragraph [0007]). Zhang et al. teach that each core can be based on ethylene glycol, propylene glycol, glycerol, pentaerythritol, or a carbohydrate, wherein each chemical tag can including a charged or ionizable moiety, a chromophore, or fluorophore; each tag having the formula X-[Yi-(R1)m-R2]n, wherein X is a substituted or unsubstituted alkyl, cycloalkyl, heterocycloalkyl, alkoxy, alkenyl, or heteroaryl group; Y can be –CRaRb-, -C(O)-, -S(O)-, -O-, and NRa-, wherein each Ra and Rb can be hydrogen, halo, or substitute or unsubstituted C1-C6 alkyl group (paragraphs [0008]-[0011]). Zhang et al. teach commercially existing resin microbeads including Rink resin microbeads or macrobeads (interpreting microbeads as molecular scaffolds) that can be modified by attachment of a polyethyleneglycol (PEG) polymer chain for the encoding technique as shown in Scheme 9, wherein the amine-functionalized beads (interpreted as comprising amine functional groups) are reacted with PEG with an amine group protected by a protecting group 1 (PG1) in the short arm and an amine group protected by a different protecting group 2 (PG2) in the long arm (also interpreted as the first and/or second functional groups are amine groups), wherein the long arm is designed to attach to the compound being synthesized, and the short arm is designed to be attached to tags, and wherein the beads serve as a solid support for combinatorial synthesis (interpreted as a molecular scaffold; a polyatomic scaffold; a first moiety and a second moiety comprising a PEG linker; and a third and fourth moiety comprising a functional group; and functional groups are amines for building peptides/oligonucleotides; each short arm and long arm representing different functional moieties at each occurrence; and a polyatomic scaffold, claims 1-4) (paragraph [0065], lines 1-13), wherein Rink resins encompass a broad variety of 4-((2,4-dimethoxy-phenyl)(Fmoc-amino)methyl)-phenoxyalkyl functionalized supports as evidenced by Sigma-Aldrich (pg. 1, first full paragraph, lines 1-2). A representative bead from Scheme 9 is shown below:
 
    PNG
    media_image5.png
    368
    816
    media_image5.png
    Greyscale

                                                                 
    PNG
    media_image6.png
    355
    756
    media_image6.png
    Greyscale

Scheme 10, the synthesis of compound 41, which illustrates the building of peptides on each PEG arm that is attached to the microbead, such that each arm comprises an oligonucleotide synthesized as exemplified in Figure 6, from 30 natural or unnatural amino acid building blocks listed in Table 1 (interpreted as a first and second oligonucleotide; at least partially complementary; the resin as a polyatomic scaffold; and encompassing a compound having Formula II including linkers L1 and L2, spacers S1 and S2, functional groups N1 and N2, functional moieties Y1 and Y2, and oligonucleotides Z1 and Z2; Y1 and Y2 with same functional moiety such as PEG or CH2 or NH; ethylene glycol chains; and comprising a PCR binding site, claims 1-4 and 6-8) (paragraphs [0066], Scheme 10; [0094], lines 1-6; Table 1; and Figure 6). Compound 41 is shown below:

    PNG
    media_image7.png
    303
    455
    media_image7.png
    Greyscale

Zhang et al. teach in Figure 6 a schematic diagram of encoding combinatorial synthesis and on-bead screening assay such that the library can be screened against HIV RNA, ribosomal RNA, and other virus RNA targets (interpreted as L1 and L2 comprising–OPO3-(CH2CH2O)n–PO3- of claim 10, claim 10) (paragraphs [0031]; [0094], lines 8-12; and Figure 6), wherein nucleic acids such as DNA and RNA inherently comprise the structure –OPO3-(CH2CH2O)n–PO3- as evidenced by Albert.io (pg. 5, Figure 4). Figure 6 is shown below:

    PNG
    media_image8.png
    408
    956
    media_image8.png
    Greyscale

Figure 6
Zhang et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication No. 20040146941, published July 29, 2004) in view of Morgan et al. (US Patent Application Publication No. 20120245040, published September 27, 2012) as evidenced by Sigma-Aldrich (Millipore Sigma, 2021, 1-2); and Albert.io (The Albert Team, 2020, 1-11).
Regarding claims 1-4, 6-8 and 10, Zhang et al. teach a chemical tag can include a core plurality of substituents attached directly to the core (interpreting the core as a molecular scaffold and a polyatomic scaffold), wherein the substituents of each chemical tag from a subset of a closed set of chemical tag to encode the identity of an object on a solid support, such as in combinatorial or split-and-mix synthesis, one or more tags can to encode the reaction history and the identity of the compound linked to the solid support, or with a screen for biological activity of a compound linked to a solid support (paragraph [0005]). Zhang et al. teach that in a plurality of different chemical tags, each tag can include a core and a plurality of substituents to the core, at least one substituent including a repeating unit, and each different chemical tag including the repeating unit (interpreted as a common sequence that serves as a primer for PCR, claim 8) (paragraph [0007]). Zhang et al. teach that each core can be based on ethylene glycol, propylene glycol, glycerol, pentaerythritol, or a carbohydrate, wherein each chemical tag can including a charged or ionizable moiety, a chromophore, or fluorophore; each tag having the formula X-[Yi-(R1)m-R2]n, wherein X is a substituted or unsubstituted alkyl, cycloalkyl, heterocycloalkyl, alkoxy, alkenyl, or heteroaryl group; Y can be –CRaRb-, -C(O)-, -S(O)-, -O-, and NRa-, wherein each Ra and Rb can be hydrogen, halo, or substitute or unsubstituted C1-C6 alkyl group (paragraphs [0008]-[0011]). Zhang et al. teach commercially existing resin microbeads including Rink resin microbeads or macrobeads (interpreting microbeads as molecular scaffolds) that can be modified by attachment of a polyethyleneglycol (PEG) polymer chain for the encoding technique as shown in Scheme 9, wherein the amine-functionalized beads (interpreted as comprising amine functional groups) are reacted with PEG with an amine group protected by a protecting group 1 (PG1) in the short arm and an amine group protected by a different protecting group 2 (PG2) in the long arm (also interpreted as the first and/or second functional groups are amine groups), wherein the long arm is designed to attach to the compound being synthesized, and the short arm is designed to be attached to tags, and wherein the beads serve as a solid support for combinatorial synthesis (interpreted as a molecular scaffold; a polyatomic scaffold; a first moiety and a second moiety comprising a PEG linker; and a third and fourth moiety comprising a functional group; and functional groups are amines for building peptides/oligonucleotides; each short arm and long arm representing different functional moieties at each occurrence; and a polyatomic scaffold, claims 1-4) (paragraph [0065], lines 1-13), wherein Rink resins encompass a broad variety of 4-((2,4-dimethoxy-phenyl)(Fmoc-amino)methyl)-Sigma-Aldrich (pg. 1, first full paragraph, lines 1-2). A representative bead from Scheme 9 is shown below:
 
    PNG
    media_image5.png
    368
    816
    media_image5.png
    Greyscale

                                                          
    PNG
    media_image6.png
    355
    756
    media_image6.png
    Greyscale

Zhang et al. illustrate in Scheme 10, the synthesis of compound 41, which illustrates the building of peptides on each PEG arm that is attached to the microbead, such that each arm comprises an oligonucleotide synthesized as exemplified in Figure 6, from 30 natural or unnatural amino acid building blocks listed in Table 1 (interpreted as a first and second oligonucleotide; at least partially complementary; the resin as a polyatomic scaffold; and encompassing a compound having Formula II including linkers L1 and L2, spacers S1 and S2, functional groups N1 and N2, functional moieties Y1 and Y2, and oligonucleotides Z1 and Z2; Y1 and Y2 with same functional moiety such as PEG or CH2 or NH; ethylene glycol chains; and comprising a PCR binding site, claims 1-4 and 6-8) (paragraphs [0066], Scheme 10; [0094], lines 1-6; Table 1; and Figure 6). Compound 41 is shown below:

    PNG
    media_image7.png
    303
    455
    media_image7.png
    Greyscale

Zhang et al. teach in Figure 6 a schematic diagram of encoding combinatorial synthesis and on-bead screening assay such that the library can be screened against HIV RNA, ribosomal RNA, and other virus RNA targets (interpreted as L1 and L2 comprising–OPO3-(CH2CH2O)n–PO3- of claim 10, claim 10) (paragraphs [0031]; [0094], lines 8-12; and Figure 6), wherein nucleic acids such as DNA and RNA 3-(CH2CH2O)n–PO3- as evidenced by Albert.io (pg. 5, Figure 4). Figure 6 is shown below:

    PNG
    media_image8.png
    408
    956
    media_image8.png
    Greyscale

Figure 6
	Zhang et al. do not specifically exemplify a PCR primer binding site sequence (instant claim 8, in part).
	Regarding claim 8 (in part), Morgan et al. teach a method of synthesizing libraries of molecules which include an encoding oligonucleotide tag, wherein the method utilizes a “split-and pool” strategy in which a solution comprising an initiator, comprising a first building block linked to an encoding oligonucleotide, is divided (“split”) into multiple fractions, such that in each fraction, the initiator is reacted with a second, unique building block and a second, unique oligonucleotide which identifies the second building block, wherein the reactions can be simultaneous or sequential (paragraph [0006]). Morgan et al. teach that the encoding oligonucleotides are single-stranded or double-stranded oligonucleotides (paragraph [0009], lines 13-15). Morgan et al. teach a compound library comprising compounds comprising a functional moiety comprising two or more building blocks which is operatively linked to an oligonucleotide which encodes the structure of the functional moiety (paragraph [0011], lines 1-5). Morgan et al. teach that the incoming oligonucleotide is from 3 to about 12 nucleobases in length and have a common terminal sequence that can serve as a primer for PCR, as is known in the art (interpreted as a primer for PCR, claim 8) (paragraph [0087]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of synthesizing and identifying libraries of molecules as exemplified by Morgan et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of encoding compounds in split-pool combinatorial synthesis with chemical tags as disclosed by Zhang et al. to substitute and/or to include the unique encoding oligonucleotides as taught by Morgan et al. with a reasonable expectation of success in synthesizing a DNA-encoded library of compounds; and/or in identifying each compound, bead, sequence of synthetic steps, structure of the building blocks and/or compounds demonstrating a desired biological activity.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-4, 6-8 and 10 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/Amy M Bunker/
Primary Examiner, Art Unit 1639